DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 24 March 2021.
Claims 1-8 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 March 2021 was filed on the mailing date of the initial disclosure.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: units, such as a storage unit, communication unit, extraction unit, specification unit, estimation unit, result generation unit, etc. in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification in Fig. 10 and at least [0102] describes that the units in a processing unit implemented by a program. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph because it is unclear if the units are software or hardware, or what specific hardware elements make up the processing unit that comprises the other units and performs the claimed functions.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite transmitting and analyzing a combination of data, estimating an improvement measure, and specifying a layout.  These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind because they relate to a series of observations and evaluations that could be done the same way mentally or manually.  But for the system comprising units, apparatus, sensor and display terminal the claims encompass a user simply analyzes gathered data, makes estimations and determines or specifies a result in their mind or manually with the assistance of pencil/paper.  The mere nominal recitation of generic “units” does not take the claim limitations out of the mental processes grouping.  Thus the claims recite a mental process which is an abstract idea.
This judicial exception is not integrated into a practical application.  The claims recite the system comprising an apparatus, sensor, and terminal for display along with the units for communication, storage, extraction, estimation, and generation.  The transmitting, communicating, detection, providing, storing, displaying, extracting and outputting/generating a display/screen are recited at a high level of generality and amount to mere data gathering and transmission, which are forms of extra solution activity.  The units that perform the other steps are also recited at a high level of generality and merely automate the claimed functions.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to step 2A Prong 2 above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B and does not provide an inventive concept.
For the steps that were considered extra solution activity in step 2A, these have been re-evaluated in step 2B and determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the system, apparatus, sensor, terminal/display/screen, storage and communication units are anything other than generic, off the shelf computer components, and the Symantec, TLI and OIP Techs court decisions in MPEP 2106.05 indicate that mere collection, receipt or transmission of data is a well-understood, routine and conventional function when it is claimed in a merely generic manner, as it is here.
Dependent claims 2-6 include all of the limitations of Claim 1 and therefore recite the same abstract idea.  The claims merely narrow the mental process by describing additional observation and evaluation mental process steps (i.e. extracting, analyzing, judging, comparing) that are merely applied “by a computer” or the different recited units.  No additional elements are set forth that integrate the abstract idea into a practical application nor do they amount to significantly more but instead set forth the same type of “by a computer” generic implementation as is addressed in the independent claim analysis above. Accordingly, Claims 1-8 are directed to ineligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Deodhar et al. (US 2017/0116552) in view of Kobayashi et al. (US 2013/0246304).
As per Claim 1 Deodhar teaches:
A work improvement support apparatus comprising: 
a storage unit configured to store a production result, a production plan and user information for each manufacture manufactured in a manufacturing site (Deodhar in at least Figs. 3-5 and [0026-0029 and 0239-0240] illustrate and describe storage for storing production, application, planning and user information related to an operational environment); 
an improvement target identification unit configured to analyze a combination of the production result and the production plan and identify an element which becomes a target to be improved (Deodhar in at least [0026, 0030-0031, 0051-0055, 0070-0106] describe comparing and analyzing work data and goals to suggest areas of improvement for a user and indicate areas of improvement and goals based on analyzed pattern trends and predictions); 
an improvement measure estimation unit configured to estimate an improvement measure effective for the element which becomes the target to be improved from an analysis result of the production result and the production plan (Deodhar in at least [0097-0106] describes predicting the improvement sin work effort, work output and work effectiveness index, indicating areas of improvement and goals, [0135-0137] describes predicting improvements and effectiveness based on data analysis as well as an impact possible with improvements); and 
an analysis result generation unit configured to specify predetermined layout using attribute information included in the user information and generate a screen which provides the target to be improved and an improvement measure to a user in accordance with the layout (Deodhar in at least [0105, 0132-0158] describes displaying progress reports based on goals and improvement plans, e.g. a layout using attribute information, units for outputting improvements plans, target analysis and comparisons of data, patterns improvements, etc.). 
Deodhar describes gathering data on and identifying areas of improvement but does not explicitly recite extraction units for extracting an element which becomes a target to be improved. However, Kobayashi teaches an evaluation device for enterprise value and evaluation.  Kobayashi further teaches:
extraction unit configured to extract an element (Kobayashi in at least Fig. 1 and [0223] describes a collecting unit that acquires information by extracting it, [0226] describes extracting specific data and scoring the extracted data, [0242-0243] describe extracting situation information purporting that a solution is acquired form a database, [0248] describes extracting from predetermined information output sources, [0264-0266] describes extracting keywords that are utilized to identify a particular problem)
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to identify elements that become a target for improvement or for which a measure is to be implemented to solve a problem with the techniques described for specific data extraction because each of the elements were known, but not necessarily combined as claimed.  The technical ability exists to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did individually.  By extracting specific elements which become targets for improvement, problems that need addressing can be identified in an automated manner reducing the time required for issue identification and resolution.
As per Claim 2 Deodhar further teaches:
wherein the improvement target identification unit identifies an element for which a measure is to be implemented to solve a problem for each of a type, a process, a production facility, a worker, and the like, of the manufacture (Deodhar in at least [0026, 0030-0031, 0051-0055, 0070-0106, 0165, 0172] describe comparing and analyzing work data and goals to suggest areas of improvement for a user and indicate areas of improvement and goals based on analyzed pattern trends and predictions as well as deciding specific improvement goals to address an  area needing improvement, i.e. solve a problem).  
Deodhar does not explicitly recite but Kobayashi further teaches:
extraction unit configured to extract an element (Kobayashi in at least Fig. 1 and [0223] describes a collecting unit that acquires information by extracting it, [0226] describes extracting specific data and scoring the extracted data, [0242-0243] describe extracting situation information purporting that a solution is acquired form a database, [0248] describes extracting from predetermined information output sources, [0264-0266] describes extracting keywords that are utilized to identify a particular problem).
Kobayashi is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 3 Deodhar further teaches:
wherein the improvement target identification unit clearly identifies an improvement target by quantifying 48and ranking a degree of divergence between a plan and a result of a KPI for each element for each of a type, a process, a production facility, a worker, and the like, of the manufacture (Deodhar in at least [0188-239] illustrates and describes identifying improvement areas by evaluating goal compliance, measuring work efforts and other quantitative values, ranking data values and comparing the values to plans and benchmarks to deduce deviations in patterns and generate report on specific actions that can be taken to drive improvement, ranking is further described in at least  used to ).  
Deodhar does not explicitly recite but Kobayashi further teaches:
extraction unit configured to extract an element (Kobayashi in at least Fig. 1 and [0223] describes a collecting unit that acquires information by extracting it, [0226] describes extracting specific data and scoring the extracted data, [0242-0243] describe extracting situation information purporting that a solution is acquired form a database, [0248] describes extracting from predetermined information output sources, [0264-0266] describes extracting keywords that are utilized to identify a particular problem).
Kobayashi is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 4 Deodhar further teaches:
a problem element specification unit configured to analyze a difference between a plan and a result by tallying up KPIs for grid points of two elements among 4M data and specify an element corresponding to a grid point with greater divergence as a problem element, wherein the improvement target extraction unit extracts the element which becomes the target to be improved by narrowing down to the problem element (Deodhar in at least [0188-239] illustrates and describes determining a deviation in work patterns and based on an amount of deviation between a plan and the actual result, identifying an issue that needs attention as is further illustrated in at least [0759-1054] where differences between a plan and result are counted for different KPIs in larger data sets and the largest opportunity for improvement, i.e. the largest difference is identified as an area for improvement, see also [1096-1116]) .  
As per Claim 5 Deodhar further teaches:
wherein the improvement measure estimation unit judges that improvement of an upper process is required for a process for which a result does not reach a planned amount and estimates a measure to increase processing capability of a process for a process for which a result exceeds a planned amount (Deodhar in at least [0118-0239, 0759-1054, and 1096-1116] describe categorizing or segmenting improvement processes into ranges and comparing the data to planned outputs and estimates to predict what types of improvements or changes are needed to meet goals).  
As per Claim 6 Deodhar further teaches:
wherein the improvement measure estimation unit compares an operation rate a of a production facility with an operation rate b of a production facility in a period of a similar production condition, in a case where b <= a, estimates increase in production capability as a measure, and, 49in a case where a < b, estimates change of an operation period of the production facility as a measure (Deodhar in at least [0035, 0070, 0118, 0137, 0240 and 0876-0921] describe comparing operational data for different peers or entire organizations to determine if increases or other changes in operation should be performed based on the similarities and differences between the different peer facilities and the benchmarks or other measures used for analysis).
As per Claims 7-8 the limitations are substantially similar to those set forth in Claim 1 and are therefore rejected based on the same reasons and rationale set forth in the rejection of Claim 1 above.  Deodhar further teaches:
a work improvement support apparatus; a production facility at a manufacturing site; a sensor provided at the manufacturing site; and a site terminal provided at a site and configured to display an output result of the work improvement support apparatus, wherein the production facility transmits history of an operating state to the work improvement support apparatus, the sensor transmits detection information to the work improvement support apparatus, and the work improvement support apparatus includes: a communication unit configured to perform communication with each of the production facility, the sensor and the site terminal (Deodhar in at least Figs. 2-6 and their associated text describe a computer system for a manufacturing site that includes display terminals for outputting data and different servers and platforms for interacting with and transmitting/communicating data that is gathered and/or detected by the system);

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Caplan et al. (US 2005/0096950) Creating and Evaluating Strategies.
Song (US 2006/0044307) Visually Representing Project Metrics on 3D Building Models.
Wise (US 8,204,809) Finance Function Higher Performance Capability Assessment.
Basu et al. (US 8,209,218) Analyzing or displaying data related to performance metrics.
Lee et al. (US 2012/0179511) Estimating Financial Benefits of Packaged Application Service Projects.
Kemp (US 8,311,863) Utility High Performance Capability Assessment.
Bilicki et al. (US 9,280,777) Operations Dashboard.
Athuluru Tirumala (US 2019/0332785) Real time Tracking and Analyzing to improve business, operation and customer experience.
NOGI et al. (US 2020/0193354) Information Processing Device and Production Instruction Support method.
Breyfogle, III et al. (US 2021/0200197) Reporting Enterprise Performance and making process improvements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623